Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Pub # 2009/0316498).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Chen et al. teach an integrated circuit comprising: 
a memory having a memory array operating according to a memory power supply voltage and access circuitry coupled to said memory array operating according to a logic power supply voltage (see Fig. 1-2, 5, paragraph 0008-0011, 0037-0040, VDD is logic power supply and CVDD is memory power supply); and
a system management unit for an operation of said memory selectively in response to a magnitude of a difference in voltage between said logic power supply voltage and said memory power supply voltage (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0040, where voltage difference between logic and memory supply is kept at around 0.3V for proper read operation).  
Even though Chen et al. teach the main control unit (system management unit) to generate control signal and maintaining the difference between logic and memory power supply (see Fig.1, paragraph 0009, 0012, 0019) but silent exclusively about a system management unit for activating a first control signal to selectively enable an assist feature said memory. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Chen et al. where during read operation, the voltage difference between logic and memory supply is kept within certain limit for read operation i.e. control signal must be generated to control the read operation to maintain the difference between logic and memory supply in order to correctly execute the read operation  with maintaining sufficient static noise margin for the memory cells (see paragraph 0002, lines 12-16).

Regarding claim 2, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Chen et al. further teach wherein: said system management unit further activates said first control signal to control an operation of said memory selectively in response to at least one program bit (see Fig. 1-2, 5, paragraph 0008-0012, 0037).  

Regarding claim 3, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Chen et al. further teach wherein: said system management unit activates said first control signal when a difference between said logic power supply voltage and said memory power supply voltage is greater than a first threshold and said at least one program bit indicates a first state (see Fig. 1-2, 5, paragraph 0008-0012); and said system management unit keeps said first control signal inactive when a difference between said logic power supply voltage and said memory power supply voltage is greater than said first threshold and said at least one program bit indicates a second state (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0038).  

Regarding claim 4, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Chen et al. further teach wherein: said system management unit further comprises at least one fuse for storing a corresponding one of said at least one program bit (see Fig. 1-2, 5, paragraph 0008-0012).  

Regarding claim 5, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Chen et al. further teach wherein said memory comprises: a word line driver coupled to said memory array and having a control input for receiving said first control signal, wherein said assist feature comprises said word line driver activating a selected word line using a voltage less than said memory power supply voltage in response to an activation of said first control signal (see Fig. 1-2, 5, paragraph 0008-0012), wherein said system management unit activates said first control signal if a difference between said logic power supply voltage and said memory power supply voltage exceeds a first threshold and at least one program bit is in a first state (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0039).  

Regarding claim 6, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Chen et al. further teach wherein said memory comprises: a write driver coupled to said memory array and having a control input for receiving a second control signal to selectively enable a second assist feature, wherein said second assist feature comprises write driver drives a predetermined voltage to bit line of a selected bit line pair using a voltage less than a ground voltage in response to an activation of said second control signal (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0038), wherein said system management unit activates said second control signal if a difference between said memory power supply voltage and said logic power supply voltage exceeds a second threshold and said at least one program bit is in a second state (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0040).  

Regarding claim 7, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Chen et al. further teach wherein said memory comprises: a write driver coupled to said memory array and having a control input for receiving said first control signal, wherein said assist feature comprises said write driver driving a predetermined voltage to bit line of a selected bit line pair using a voltage less than a ground voltage in response to an activation of said first control signal (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0038), wherein said system management unit selectively activates said first control signal when a difference between said memory power supply voltage and said logic power supply voltage exceeds a first threshold (see Fig. 1-2, 5, paragraph 0008-0012, 0037).  

Regarding independent claim 8, Chen et al. teach a microprocessor comprising: a central processing unit for processing stored program instructions and capable of operating in a plurality of power states, in which each power state corresponds to a frequency and a logic power supply voltage such that said central processing unit selectively operates in a range from a low value of said logic power supply voltage to a high value of said logic power supply voltage according to a selected power state (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0040), wherein said central processing unit comprises: a first memory having a memory array operating according to a first memory power supply voltage and first access circuitry coupled to said memory array operating according to said logic power supply voltage (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0042); and a system management unit coupled to said central processing unit for an operation of said first memory selectively in response to determining a magnitude of a difference in voltage between said logic power supply voltage and said first memory power supply voltage (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0040).

Even though Chen et al. teach the main control unit (system management unit) to generate control signal and maintaining the difference between logic and memory power supply (see Fig.1, paragraph 0009, 0012, 0019) but silent exclusively about a system management unit coupled to said central processing unit for activating a first control signal to selectively enable an assist feature of said first memory. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Chen et al. where during read operation, the voltage difference between logic and memory supply is kept within certain limit for read operation i.e. control signal must be generated to control the read operation to maintain the difference between logic and memory supply in order to correctly execute the read operation  with maintaining sufficient static noise margin for the memory cells (see paragraph 0002, lines 12-16).

Regarding claim 9, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Chen et al. further teach wherein: said system management unit further activates said first control signal to enable said assist feature of said first memory selectively in response to at least one program bit (see Fig. 1-2, 5, paragraph 0008-0012).  

Regarding claim 10, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Chen et al. further teach wherein: said system management unit activates said first control signal when a difference between said logic power supply voltage and said first memory power supply voltage is greater than a first threshold and said at least one program bit indicates a first state (see Fig. 1-2, 5, paragraph 0008-0012); and said system management unit keeps said first control signal inactive when a difference between said logic power supply voltage and said first memory power supply voltage is greater than said first threshold and said at least one program bit indicates a second state (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0040).  

Regarding claim 11, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Chen et al. further teach wherein: during a power state transition in which said logic power supply voltage increases to cause said difference in voltage between said logic power supply voltage and said first memory power supply voltage to exceed said first threshold, said system management unit halts an increase in said logic power supply voltage for a predetermined time (see Fig. 1-2, 5, paragraph 0008-0012, 0037).  

Regarding claim 12, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Chen et al. further teach wherein: said system management unit further comprises at least one fuse for storing a corresponding one of said at least one program bit (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0038).  

Regarding claim 13, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Chen et al. further teach wherein said first memory stores data of a cache (see Fig. 1-2, 5, paragraph 0008-0012).  

Regarding claim 14, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Chen et al. further teach wherein: said system management unit activates said first control signal when said difference in voltage between said logic power supply voltage and said first memory power supply voltage is greater than a first threshold, and keeps said first control signal inactive otherwise (see Fig. 1-2, 5, paragraph 0008-0012, 0037).  

Regarding independent claim 15, Chen et al. teach a method for operating an integrated circuit having a memory having a memory array operating according to a memory power supply voltage and access circuitry coupled to said memory array operating according to a logic power supply voltage (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0038), comprising: 
setting a value of said memory power supply voltage to a predetermined level; changing a value of said logic power supply voltage dynamically according to an operating condition of the integrated circuit; determining a difference in voltage between said logic power supply voltage and said - 17 -Attorney Docket No. 1458-0595-NP memory power supply voltage (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0040); 

Even though Chen et al. teach the main control unit (system management unit) to generate control signal and maintaining a limit / threshold of the difference between logic and memory power supply (see Fig.1, paragraph 0009, 0012, 0019) but silent exclusively about selectively enabling assist feature said memory in a first manner when said difference exceeds a first threshold, and in a second manner otherwise. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Chen et al. where during read operation, the voltage difference between logic and memory supply is kept within certain limit / threshold for read operation i.e. control signal must be generated to control the read operation to maintain the difference between logic and memory supply in order to correctly execute the read operation  with maintaining sufficient static noise margin for the memory cells (see paragraph 0002, lines 12-16).

Regarding claim 16, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Chen et al. further teach wherein said selectively enabling said assist feature comprises: operating said memory in said first manner when said difference exceeds a first threshold in response to a first state of at least one program bit; and operating said memory in said second manner regardless of whether said difference exceeds said first threshold in response to a second state of said at least one program bit (see Fig. 1-2, 5, paragraph 0008-0012).  

Regarding claim 17, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Chen et al. further teach wherein: setting said value of said memory power supply voltage to said predetermined level comprises setting said value based on specified manufacturing process characteristics of the integrated circuit (see Fig. 1-2, 5, paragraph 0008-0014).  

Regarding claim 18, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Chen et al. further teach wherein: setting said value of said memory power supply voltage to said predetermined level comprises setting said value based on a state of at least one fuse (see Fig. 1-2, 5, paragraph 0008-0012, 0037).  

Regarding claim 19, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Chen et al. further teach wherein: said first manner comprises underdriving a selected word line to a level below said logic power supply voltage; and said second manner comprises driving said selected word line to a level substantially equal to said logic power supply voltage (see Fig. 1-2, 5, paragraph 0008-0012).  

Regarding claim 20, Chen et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Chen et al. further teach wherein: said first manner comprises driving a negative bit line of a selected bit line pair to a voltage below a ground voltage during a write cycle; and said second manner comprises driving said negative bit line of said selected bit line pair to a voltage substantially equal to said ground voltage during said write cycle (see Fig. 1-2, 5, paragraph 0008-0012, 0037-0040).


Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues (see page 11 of remarks) that “Chen does not disclose selectively enabling an assist feature (e.g., word line underdrive or negative bit line) in response to a magnitude of a difference in voltage between a logic power supply voltage and a memory power supply voltage”. Examiner respectfully disagrees with this statement. 

First, as per claim 1, the limitation “selectively enabling an assist feature” is very broad. Because the claim limitation did not specify any specific assist feature in claim 1. Even though, applicant argues that assist feature would be word line underdrive or negative bit line but claim 1 limitation clearly do not indicate that. So, any feature or circuitry or device related to maintain magnitude of a difference in voltage 
between a logic power supply voltage and a memory power supply voltage would be considered as assist feature.
Chen et al. teach in Fig.5, paragraph 0019-0023, 0037 where voltage follower and voltage reference generator selectively assist the memory device where array voltage CVDD or logic voltage VDD are selectively varying to maintain required voltage difference / offset between logic supply voltage VDD and array supply voltage CVDD in order to have required static noise margin for reliable operation. So, Chen et al. actually teach the limitation.
Claim 8, 15 including all other dependent claim’s rejection is maintained due to above reason.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is (571)273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824